          Case 1:19-cv-01231-PB Document 22 Filed 07/22/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


Felicia Giordano
                                                Case No. 19-cv-1231-PB
     v.                                         Opinion No. 2020 DNH 130

Public Service Company of New Hampshire
d/b/a Eversource Energy


                            MEMORANDUM AND ORDER

     Following the dismissal of her employment discrimination

complaint against her former employer, Public Service Company of

New Hampshire d/b/a Eversource Energy (“PSNH” or “defendant”),

Felicia Giordano filed a motion for leave to amend her complaint

(Doc. No. 14) and a motion for reconsideration (Doc. No. 15).1

After reviewing the proposed amended complaint, I conclude that

Giordano has failed to cure the flaws I identified when I

granted defendant’s earlier motion to dismiss. Because her

proposed amended complaint fails to state a claim and is,

therefore, futile, I deny both motions with prejudice.




1 Giordano’s motion for reconsideration does not attack the legal
reasoning of my earlier order and instead asks only that I
“amend [my] judgment to reinstate the case to the trial docket”
in light of her proposed amended complaint. Pl.’s Mot. for
Recons. of Order on Defs.’ [sic] Mot. to Dismiss and/or to Alter
or Amend J. (“Mot. for Recons.”), Doc. No. 15 at 2.
       Case 1:19-cv-01231-PB Document 22 Filed 07/22/20 Page 2 of 9



                       I.    STANDARD OF REVIEW

A.   Motion for Leave to Amend

     “[L]eave to amend should be ‘freely give[n]’ in

circumstances in which ‘justice so requires.’” Calderón–Serra v.

Wilmington Trust Co., 715 F.3d 14, 19 (1st Cir. 2013) (quoting

Fed. R. Civ. P. 15(a)(2)). I may deny leave to amend, however,

“when the request is characterized by ‘undue delay, bad faith,

futility, [or] the absence of due diligence on the movant’s

part.’” Id. (quoting Palmer v. Champion Mortg., 465 F.3d 24, 30

(1st Cir. 2006)). “‘Futility’ means that the complaint, as

amended, would fail to state a claim upon which relief could be

granted.” Glassman v. Computervision Corp., 90 F.3d 617, 623

(1st Cir. 1996). Thus, when “reviewing for ‘futility,’ the

district court applies the same standard of legal sufficiency as

applies to a Rule 12(b)(6) motion.” Id. “[I]f the proposed

amendment would be futile because, as thus amended, the

complaint still fails to state a claim, the district court acts

within its discretion in denying the motion to amend.” Abraham

v. Woods Hole Oceanographic Inst., 553 F.3d 114, 117 (1st Cir.

2009) (quoting Bos. & Me. Corp. v. Hampton, 987 F.2d 855, 868

(1st Cir. 1993)).

B.   Motion for Reconsideration

     Reconsideration is “an extraordinary remedy” that “should

be used sparingly.” Palmer, 465 F.3d at 30 (internal quotation


                                    2
       Case 1:19-cv-01231-PB Document 22 Filed 07/22/20 Page 3 of 9



marks omitted) (quoting 11 Charles Alan Wright et al., Federal

Practice and Procedure § 2810.1 (2d ed. 1995)). It is,

therefore, “appropriate only in a limited number of

circumstances: if the moving party presents newly discovered

evidence, if there has been an intervening change in the law, or

if the movant can demonstrate that the original decision was

based on a manifest error of law or was clearly unjust.” United

States v. Allen, 573 F.3d 42, 53 (1st Cir. 2009) (citing Marie

v. Allied Home Mortg. Corp., 402 F.3d 1, 7 n.2 (1st Cir. 2005)).



                            II.   BACKGROUND

    Giordano’s initial complaint alleged age, sex, disability,

and intersectional discrimination under the Age Discrimination

in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621, et seq.;

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000e, et seq.; and the Americans with Disabilities Act

of 1990 (“ADA”), 42 U.S.C. § 12101, et seq. Her allegations of

discrimination centered around the way PSNH treated her when it

sold three of its power generation stations to Granite Shore

Power (“GSP”). The allegations in that complaint and the

relevant law are adequately summarized in my earlier order

granting defendant’s motion to dismiss, Mem. & Order, Doc. No.

13 at 3–15 (granting motion to dismiss), and need not be

repeated here.


                                    3
       Case 1:19-cv-01231-PB Document 22 Filed 07/22/20 Page 4 of 9



    I dismissed Giordano’s complaint because the three

employment discrimination statutes under which she brought her

claim require a plaintiff to plead an adverse employment action,

which Giordano failed to do. Doc. No. 13 at 7–13. Although she

alluded in a conclusory way to claims of termination, failure to

transfer, failure to recommend, and demotion, she did not allege

sufficient facts to support any of those claims. Doc. No. 13 at

7–13. Additionally, I dismissed her Title VII claim on the

alternative ground that she failed to allege facts supporting an

inference of any sex-based discriminatory motive. Doc. No. 13 at

13–14. Finally, I dismissed her intersectional discrimination

claim because she failed to identify adequate legal support for

such a claim. Doc. No. 13 at 14–15.

    Giordano now seeks leave to amend her complaint, Pl’s Mot.

for Leave to File Am. Compl. (“Mot. to Amend”), Doc. No. 14, and

asks me to reconsider my judgment to the extent necessary to

permit her complaint, as amended, to proceed, Mot. for Recons.,

Doc. No. 15.



                             III. ANALYSIS

    Giordano’s proposed amended complaint is largely a copied-

and-pasted reproduction of her first complaint, minus any

independent count of intersectional discrimination. First Am.

Compl., Ex. 1 to Mot. to Amend, Doc. No. 14-1. To this, she adds


                                    4
          Case 1:19-cv-01231-PB Document 22 Filed 07/22/20 Page 5 of 9



a litany of new allegations, the majority of which are

completely irrelevant to — and do nothing to resuscitate — her

claims.

     Additionally, many of her new allegations are purely

conclusory and unsupported by specific factual allegations. I

include in this category Giordano’s new “failure to rehire”

theory of liability, based on three instances she identifies in

August 2018, November 2018, and April 2019, when she applied for

other positions with PSNH but was not rehired. Doc. No. 14-1 at

13 ¶¶ 29B i–iii. In support of this new theory, Giordano alleges

not a single fact from which it is possible to infer a

discriminatory motive in failing to rehire her.2 See Ruiz v.




2 I note that, even if I did not disregard Giordano’s failure to
rehire claim because it lacks the support of any factual
allegations, I would still need to dismiss it for a failure to
exhaust administrative remedies. Giordano filed her pro se
charge of discrimination with the New Hampshire Commission for
Human Rights and Equal Employment Opportunity Commission on
September 20, 2018. Charge of Discrim., Ex. 1 to Def.’s Mot. to
Dismiss, Doc. No. 6-2 at 1. In it, she swore that the latest
date upon which any alleged discrimination took place was
January 9, 2018. Doc. No. 6-2 at 1. There is no plausible way to
read Giordano’s charge to include an incident that occurred in
August 2018 (more than seven months after the date she
identified as the latest date discrimination occurred) let alone
incidents that occurred in November 2018 and April 2019 (months
after she filed the charge). See Lattimore v. Polaroid Corp., 99
F.3d 456, 464 (1st Cir. 1996) (stating that the purpose of the
exhaustion requirement “would be frustrated if the employee were
permitted to allege one thing in the administrative charge and
later allege something entirely different in a subsequent civil
action”).

                                       5
       Case 1:19-cv-01231-PB Document 22 Filed 07/22/20 Page 6 of 9



Posadas de San Juan Assocs., 124 F.3d 243, 251 (1st Cir. 1997)

(“[T]he mere fact [that an ADEA plaintiff] was not rehired does

not itself afford a basis for inferring age discrimination.”)

(citing Udo v. Tomes, 54 F.3d 9, 14 (1st Cir. 1995) (reaching

the same conclusion in a case where plaintiff also alleged

discrimination under Title VII)).

    Similarly, although Giordano’s initial attempt to plead a

“demotion in duties” claim failed because “[h]er complaint

reference[d] only one specific instance in which [a reassignment

of tasks] occurred,” Doc. No. 13 at 12, her proposed amended

complaint reasserts the “demotion in duties” claim, yet fails to

identify with any degree of specificity a single additional task

allegedly reassigned to another employee, see Doc. No. 14-1 at

4–5 ¶¶ 11–11B.

    Stripping the irrelevant and conclusory statements from her

amended complaint, I am left only to address a single new

allegation, not present in her initial complaint. Specifically,

Giordano alleges that

    [i]n reality, Defendant decided who was to go and who
    was to become employed by GSP. . . . [T]here were
    numerous meetings held in the fall of 2017, prior to
    notifications of who would be let go, whereby employees
    were introduced to, and allowed ample time to meet with,
    GSP personnel. Plaintiff was not allowed to meet with
    GSP.

Doc. No. 14-1 at 9 ¶ 17B.




                                    6
       Case 1:19-cv-01231-PB Document 22 Filed 07/22/20 Page 7 of 9



     Giordano’s new allegation does not fit neatly into any of

the typical categories of adverse employment action. It is

clearly not a termination, a failure to transfer, or a failure

to recommend.3 At best, it could perhaps constitute an action

that “materially change[s] the conditions of plaintiff[’s]

employ.” Gu v. Bos. Police Dep’t, 312 F.3d 6, 14 (1st Cir.

2002). As I cautioned Giordano previously, however, “the mere

fact that [she] is displeased by [PSNH]’s act or omission does

not elevate that act or omission to the level of a materially

adverse employment action.” Blackie v. Maine, 75 F.3d 716, 725

(1st Cir. 1996).

     Giordano’s new allegation suffers from the same lack of

factual support that I warned her against generally in my

previous order. See Doc. No. 13 at 12. Giordano does not allege

that she ever requested meetings with GSP4 or that PSNH denied

any alleged requests. Her amended complaint neither contains a




3 As I explained in my earlier order, it remains an open question
whether a failure to recommend is even a viable theory of
liability outside of the retaliation context. Doc. No. 13 at 10.
4 To the extent Giordano argues that an opportunity to meet with
GSP officials, like a transfer to GSP, was “presumed to be
desired,” Doc. No. 14 at 3 ¶ 9, her argument is unavailing.
Giordano identifies no legal support for the proposition that a
defendant’s failure to proactively offer meetings with a
prospective employer constitutes an adverse employment action,
especially where plaintiff never sought the meetings in
question.

                                    7
       Case 1:19-cv-01231-PB Document 22 Filed 07/22/20 Page 8 of 9



hint as to the nature of these “numerous meetings,” nor

identifies any employee granted such a meeting, nor alleges any

facts suggesting a connection between these meetings and other

employees’ employment outcomes with GSP. In short, even with the

benefit of my earlier guidance, Giordano has still failed to

plead any adverse employment action.

    Giordano’s proposed amended complaint thus fails to state a

claim upon which relief can be granted and is, therefore,

futile. See Abraham, 553 F.3d at 117. Furthermore, because the

proposed amended complaint is the sole basis for Giordano’s

motion for reconsideration, none of the possible circumstances

apply under which reconsideration is appropriate, see Allen, 573

F.3d at 53 (allowing reconsideration only “if the moving party

presents newly discovered evidence, if there has been an

intervening change in the law, or if the movant can demonstrate

that the original decision was based on a manifest error of law

or was clearly unjust.”), and so that motion fails as well.



                            IV.   CONCLUSION

    For the foregoing reasons, Giordano’s motion for

reconsideration (Doc. No. 15) and motion for leave to file an

amended complaint (Doc. No. 14) are denied with prejudice. The




                                    8
        Case 1:19-cv-01231-PB Document 22 Filed 07/22/20 Page 9 of 9



clerk of the court is directed to enter judgment in accordance

with this order and close the case.

      SO ORDERED.

                                         /s/ Paul Barbadoro
                                         Paul J. Barbadoro
                                         United States District Judge

July 22, 2020

cc:   Leslie H. Johnson, Esq.
      William D. Pandolph, Esq.




                                     9
